Title: From George Washington to Pierre Charles L’Enfant, 4 December 1783
From: Washington, George
To: L’Enfant, Pierre Charles


                        
                            Sir,
                            New York 4th Decr 1783
                        
                        Having made a purchase of most of the Articles of plated ware contained in my last to the Marqs de la
                            Fayette, of wch you were the bearer, & was desired, if he was not in Paris, to open & comply with. I have
                            to request that nothing may be done in the matter by him or you, as it is unnecessary. I am Sir Your Most Obt Servt
                        
                            G: Washington
                        
                    